          Case 2:16-cv-02175-JAD-NJK Document 102 Filed 01/27/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     THE BANK OF NEW YORK MELLON,
 7                                                          Case No.: 2:16-cv-02175-JAD-NJK
            Plaintiff(s),
 8                                                                         Order
     v.
 9                                                                    [Docket No. 90]
     MANCHESTER AT HUNTINGTON
10   HOMEOWNERS ASSOCIATION, et al.,
11          Defendant(s).
12         Pending before the Court is the fourth request to delay the deadline for the Bank and SFR
13 to file dismissal papers in light of their settlement. Docket No. 90. Since the time that stipulation
14 was filed, additional parties have settled the remaining disputed claims in this case and the
15 corresponding dismissal papers are now due in the coming months. See Docket No. 101. Given
16 that the case will remain open at this time in light of these other settlements, the Court will allow
17 the extension sought by the Bank and SFR to file their own dismissal papers. This case cannot
18 remain in limbo forever, however, and all diligence is required for the Bank and SFR to complete
19 any action necessary so that dismissal papers can be filed by the deadline set herein.
20         Accordingly, the stipulation to extend at Docket No. 90 is GRANTED. The deadline for
21 the Bank and SFR to file dismissal papers is EXTENDED to June 1, 2021.
22         Additionally, the hearing set for February 9, 2021, is hereby VACATED.
23         IT IS SO ORDERED.
24         Dated: January 27, 2021
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
